MEMORANDUM **
The appellant, Kenneth Ray Buffer, appeals the district court’s denial of his petition for a writ of habeas corpus. Buffer’s habeas petition is subject to the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Pub.L. No. 104-132, 110 Stat. 1214 (1996).
The California Court of Appeal concluded, in part, that the record does not support a voluntary manslaughter instruction. This decision represents a reasonable view of the evidence and is neither contrary to, nor an unreasonable application of “clearly established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). The state trial court’s refusal to instruct the jury as to the elements of voluntary manslaughter did not violate Buffer’s rights to due process, equal protection or the effective assistance of counsel.
Accordingly, the décision of the district court denying habeas relief is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.